Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1158
                      Lower Tribunal No. F14-16645
                          ________________


                            Carlos Socarras,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Jose L. Fernandez,
Judge.

     Carlos Socarras, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, LINDSEY and HENDON, JJ.

     PER CURIAM.

     Affirmed.